UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6132


KELVIN J. MILES,

                Plaintiff - Appellant,

          v.

GARY MAYNARD, Secretary of Public Safety and Correctional
Services; J. MICHAEL STOUFFER, Commissioner; SHARON BAUCOM,
Medical Director; PAMELA KNABLE, MCIH Medical Director; DR.
DOLPH ALEX DRUCKMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-03211-AW)


Submitted:   May 23, 2014                   Decided:   June 6, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland; Philip Melton
Andrews,   Ryan  Alexander   Mitchell, KRAMON  &   GRAHAM,  PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin J. Miles appeals the district court’s orders

denying Miles’ motion for leave to proceed in forma pauperis on

appeal   and   denying     his   motion       for    reconsideration.           We    have

reviewed the record and find no reversible error.                          Accordingly,

we   deny   leave   to   proceed   in     forma       pauperis       and   dismiss     the

appeal for the reasons stated by the district court.                           Miles v.

Maynard,     No.   8:09-cv-03211-AW       (D.       Md.   May   9,    2013;    Aug.    26,

2013).      We deny the motion to amend the complaint and dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the    materials         before     this     court    and

argument would not aid the decisional process.

                                                                              DISMISSED




                                          2